UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4923
ANTHONY RAY COLLINS, a/k/a Tony,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                   T. S. Ellis, III, District Judge.
                            (CR-98-307)

                   Submitted: November 7, 2002

                      Decided: December 13, 2002

   Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Dale W. Dover, Alexandria, Virginia, for Appellant. Paul J. McNulty,
United States Attorney, Timothy D. Belevetz, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. COLLINS
                              OPINION

PER CURIAM:

   Anthony Ray Collins appeals the revocation of his supervised
release. Following a guilty plea to conspiracy to obstruct justice in
violation of 18 U.S.C. §§ 371, 1503, 1512(h) (2000), Collins was sen-
tenced to forty-eight months imprisonment and three years supervised
release. He received a reduction in his sentence pursuant to Federal
Rule of Criminal Procedure 35, to twenty-two months. While on
supervised release, Collins violated the terms of his supervised release
by possessing crack cocaine, by failing to report his arrest within
seventy-two hours, by failing to provide an accurate monthly report
form, and by testing positive for PCP. The district court revoked Col-
lins’ supervised release and sentenced him to a term of eighteen
months for the possession of crack cocaine violation; ninety days each
for failure to report an arrest and failure to provide an accurate
monthly report, to run concurrently with the possession sentence; and
ninety days for using PCP, to run consecutively.

   This Court reviews the district court’s decision to revoke a defen-
dant’s supervised release for an abuse of discretion. United States v.
Davis, 53 F.3d 638, 642-43 (4th Cir. 1995). A due process violation
at a revocation hearing is reviewed for harmless error. United States
v. Daniel, 209 F.3d 1091, 1094 (9th Cir. 2000).

   Collins alleges that the district court violated due process and
abused its discretion by granting continuances to the Government and
providing inappropriate advice to the Government during the revoca-
tion hearings. Specifically, Collins complains that the district court
deferred its finding of a violation of supervised release and allowed
the Government to supplement the evidentiary basis by presenting
further testimony. Collins also alleges the district court was biased
and failed to fulfill its role as an impartial decision-maker. He con-
tends the court "coached" the Government as to how to meet its evi-
dentiary burden at the hearing. We find Collins has failed to
demonstrate that the district court abused its discretion or was biased
against him.

   Collins argues that he was improperly tested for narcotics use at his
revocation hearing, in violation of due process. However, Collins’
                       UNITED STATES v. COLLINS                       3
criminal judgment explicitly states that he shall comply with treat-
ment for narcotic addiction, drug or alcohol dependency, including
urinalysis or other drug detection measures. Pursuant to 18 U.S.C.
§ 3583(d) (2000), the court shall order the defendant to submit to a
drug test within fifteen days of supervised release and at least two
other tests, to be determined by the court. Thus, it was within the dis-
trict court’s discretion to order a urine test.

   Collins also argues the Government improperly failed to disclose
the prior testimony of Detective Patel at a Maryland hearing, in viola-
tion of the Jencks Act, 18 U.S.C. § 3500 (2000), and Jencks v. United
States, 353 U.S. 657, 667-72 (1957). However, the transcript was not
in the Government’s possession. Additionally, the transcript was a
matter of public record, to which the defense had access. The Govern-
ment is not required to produce transcripts of witnesses who testified
previously if the evidence in question is available to the defendant
from other sources. United States v. Bros. Constr. Co., 219 F.3d 300,
316 (4th Cir. 2000) (quoting United States v. Wilson, 901 F.2d 378,
380 (4th Cir. 1990) (noting that trial transcripts are public docu-
ments)); see also United States v. Chanthadara, 230 F.3d 1237, 1254
(10th Cir. 2000) (listing cases), cert. denied, 122 S. Ct. 457 (2001).

   Therefore, we affirm revocation of Collins’ supervised release and
his sentence. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED